DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ridge extension portion has a width decreasing from the ridge body toward the end of the ridge extension portion” as recited on claims 6 and 19 and the “ridge portion has a shape in which its cross section increases as it goes down from an upper side to the upper surface” as recited on claims 7 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5-7, 19, and 20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, recites on line 2, that the ridge body and the ridge extension portion “have the same height” with respect to the upper surface.  However, there is insufficient antecedent basis for “the same” height, since no height or “same” height has been previously introduced on the claim.  Further clarification is needed.
Claim 5, recites on lines 2-3 not interrupt continuity of “the cutting edge”.  However, it is unclear to which “cutting edge” it is referring to?  Is it the first cutting edge? Or the second cutting edge?  Further clarification is needed.
Claims 6 and 19 each recite on lines 1-2 that the ridge extension portion has “a width decreasing from the ridge body toward the end of the ridge extension portion”.  It is unclear what are the metes and bounds of the width.  Since “width” is a relative term of degree that has not been clearly set forth on the claim, it is unclear from where to where is this width taken from.  Additionally, is the width taken to be between the ridge body and the ridge extension portion?  Further clarification is needed.
Claims 7 and 20 each recite on line 2 that the ridge portion has a shape in which its cross section increases as it goes down “from an upper side to the upper surface”.  However, it is unclear what exactly has this “upper side”?  Is it “an upper side” of the ridge portion? Is it the cross section that has an “upper side”?  In relation to what is this “upper side” being taken from?  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niebauer US 5,791,833.
In regards to claim 1, Niebauer discloses as on Figure 1, a cutting insert (1) for drilling (see Figure 8), comprising: an upper surface (25); a lower surface (7) formed on an opposite side of the upper surface (25); a side surface (9) connecting the upper surface (25) and the lower surface (7); a cutting edge (11) formed at an intersection of the upper surface (25) and the side surface (9); and a ridge portion (5) formed to protrude upward from the upper surface (25) to facilitate chip control (see Figure 5), wherein the ridge portion (5) includes: a ridge body (refer to the ridge body disposed directly adjacent to bore 15) spaced apart from the cutting edge (see Figure 3) and disposed at a central portion of the cutting insert for drilling (see Figures 3, 8 and 9); and a ridge extension portion (see substantially rectangular extension portions of the ridge portion, that extend in between elements 27, as in annotated Figure 3 below) extending from a vicinity of a corner of the ridge body in a direction parallel to the cutting edge (11) (as in Figure 3).

    PNG
    media_image1.png
    994
    1042
    media_image1.png
    Greyscale

In regards to claim 2, Niebauer discloses the cutting insert of claim 1, Niebauer discloses that the ridge body and the ridge extension portion have the same height with respect to the upper surface (see Figures 2, 5-6).
In regards to claim 3, Niebauer discloses the cutting insert of claim 1, Niebauer discloses that a chip former (27) (is disposed) lower than (both) the cutting edge (11) (see Figure 6) and the ridge extension portion (located in the same plane as ridge body and ridge portion) with respect to the upper surface (25) (note that Figures 5 and 6, show that the chip former 27 is lower than both upper surface 25 and the ridge extension portion) is formed (at least a portion of the chip former is) between the cutting edge (11) and the ridge extension portion extending parallel to the cutting edge (see Figure 3), and wherein the ridge extension portion is higher than the cutting edge with respect to the upper surface (see Figures 5 and 6).
In regards to claim 4, Niebauer discloses the cutting insert of claim 1, Niebauer discloses that the cutting edge (11) includes a first cutting edge (11) and a second cutting edge 
In regards to claim 5, Niebauer discloses the cutting insert of claim 4, Niebauer discloses that a gap space is formed between an end of the ridge extension portion and the second cutting edge in order not to interrupt continuity of the cutting edge (note that the cutting edges 11 are not interrupted because there is a gap space between an end of the ridge extension portion and the second cutting edge and or the first cutting edge).
In regards to claim 7, Niebauer discloses the cutting insert of claim 4, Niebauer discloses that the ridge portion has a shape in which its cross section increases as it goes down from an upper side to the upper surface (in view of the 112 2nd rejection above, note that since the since the ridge portion is increasing from the upper surface 25 to an upper side of the ridge portion as in Figure 5, then its cross section also increases).
In regards to claim 8, Niebauer discloses the cutting insert of claim 4, Niebauer discloses that the ridge body surrounds a bore (15) passing through from the upper surface to the lower surface, and an edge of the bore forms an inner closed curve of the ridge body (see Figures 2 and 3).
In regards to claim 9, Niebauer discloses on Figure 8, a drilling tool comprising: a drill body (45) rotatable about a longitudinal axis; and at least one inner cutting insert (1) and at least one outer cutting insert (1) identical to the inner cutting insert (1) and disposed outwardly in a radial direction (see Figure 8), each of the inner cutting insert (1) and the outer cutting insert (1), comprising: an upper surface (25); a lower surface (7) formed on an opposite side of the upper surface (25); a side surface (9) connecting the upper surface (25) and the lower surface (7); a cutting edge (11) formed at an intersection of the upper surface (25) and the side surface (9); and a ridge portion (5) formed to protrude upward from the upper surface (25) to facilitate chip control (see Figure 5), wherein the ridge portion (5) includes: a ridge body (refer to the 
In regards to claim 10, Niebauer discloses the cutting insert of claim 9, Niebauer discloses an active cutting edge of the inner cutting insert and an active cutting edge of the outer cutting insert are combined to form a composite cutting edge (see composite cutting edge formed by each active cutting edge of each of the inner and outer cutting inserts 1, as in Figure 8).
In regards to claim 11, Niebauer discloses the cutting insert of claim 10, Niebauer discloses that the outer cutting insert (1) is disposed such that at least a portion of the active cutting edge (11) of the outer cutting insert (1) farthest from the longitudinal axis is parallel to the ridge extension portion of the outer cutting insert (as in Figure 3).
In regards to claim 12, Niebauer discloses the cutting insert of claim 10, Niebauer discloses that the inner cutting insert (1) is mounted on the drill body (45) such that the ridge extension portion formed in the inner cutting insert (1) is adjacent to the longitudinal axis and has a direction parallel to the cutting edge extended from the composite cutting edge and adjacent to the longitudinal axis (see Figure 3 and Figure 8).
In regards to claim 13, Niebauer discloses the cutting insert of claim 10, Niebauer discloses that when the inner cutting insert (1) and the outer cutting insert (1) are overlapped in a rotation direction, the ridge extension portion formed in the outer cutting insert (1) is overlapped and covered by the inner cutting insert (1) (when the drill 45 is being rotated).
In regards to claim 14, Niebauer discloses the cutting insert of claim 10, Niebauer discloses that the composite cutting edge more protrudes in a drilling direction at a portion 
In regards to claim 15, Niebauer discloses as on Figure 1, a drilling insert (1) comprising: an upper surface (25); a lower surface (7) formed on an opposite side of the upper surface (25); a side surface (9) connecting the upper surface (25) and the lower surface (7); a cutting edge (11) formed at an intersection of the upper surface (25) and the side surface (9); the cutting edge (11) including a major cutting edge (11) and a minor cutting edge (11) connected to the major cutting edge at a corner cutting edge; a ridge portion (5) formed to protrude upward from the upper surface (25) to facilitate chip control (see Figure 5), wherein the ridge portion (5) includes: a ridge body (refer to the ridge body disposed directly adjacent to bore 15) spaced apart from the cutting edge (see Figure 3) and disposed at a central portion of the cutting insert for drilling (see Figures 3, 8 and 9); and a ridge extension portion (see substantially rectangular extension portions of the ridge portion, that extend in between elements 27, as in annotated Figure 3 above) extending from a vicinity of a corner of the ridge body in a direction parallel to the major cutting edge (11) and toward the minor cutting edge (as in Figure 3); and a chip former (27) formed (at least at a portion) between the major cutting edge (11) and the ridge extension portion, the chip former (27) being lower than the major cutting edge (11) and the ridge extension portion with respect to the upper surface (see Figures 5 and 6); wherein the chip former extends to the minor cutting edge (11).
In regards to claim 16, Niebauer discloses the cutting insert of claim 15, Niebauer discloses that a width (l1-l6) of the chip former (27) between the ridge body and the major cutting edge (11) is substantially the same as a width (l1-l6) of the chip former (27) between the ridge extension and the major cutting edge (11).
In regards to claim 17, Niebauer discloses the cutting insert of claim 16, Niebauer discloses that the ridge body and the ridge extension portion have the same height with respect 
In regards to claim 18, Niebauer discloses the cutting insert of claim 17, Niebauer discloses a gap space between an end of the ridge extension portion and the minor cutting edge in order not to interrupt continuity of the minor cutting edge (note that the cutting edges 11 are not interrupted because there is a gap space between an end of the ridge extension portion and the second cutting edge and or the first cutting edge).
In regards to claim 19, Niebauer discloses the cutting insert of claim 18, Niebauer discloses that the ridge extension portion has a width decreasing from the ridge body toward the end of the ridge extension portion (in view of the 112 2nd rejection above, the ridge extension portion of Niewbauer has a width decreasing from the ridge body toward the end of the ridge extension portion, presented in the same way as discussed on page 6, paragraph [43] of Applicant’s specification, and best understood on Figure 3 of Applicant’s drawings).
In regards to claim 20, Niebauer discloses the cutting insert of claim 19, Niebauer discloses that the ridge portion has a shape in which its cross section increases as it goes down from an upper side to the upper surface (in view of the 112 2nd rejection above, note that since the since the ridge portion is increasing from the upper surface 25 to an upper side of the ridge portion as in Figure 5, then its cross section also increases).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as obvious over Niebauer US 5,791,833 as applied to claims 4 and 18 above.
In regards to claims 6 and 19, Niebauer discloses the cutting insert of claims 4 and 18 respectively, Niebauer discloses that the ridge extension portion has a width from the ridge body toward the end of the ridge extension portion.
However, Niebauer fails to disclose that the width is decreasing from the ridge body toward the end of the ridge extension portion.
A person having ordinary skill in the art at the time the Applicant’s invention was filed would have recognized that the desired dimensions of ridges (or as known in the art chip breaking arrangements) will depend on the desired chip breaking, chip control and chip flow, which will depend on the type of material being machined.  Accordingly, it would have been obvious to a person having ordinary skill in the art of cutting inserts, to have the width of the ridge extension portion, decrease from the ridge body toward the end of the ridge extension portion, depending on the type of material being machined and desired chip control, chip breaking and chip flow.
Additionally, Niebauer teaches that it is well known in the art of cutting tools, to have a ridge extension portion having a width.  
A person of ordinary skill in the art, upon reading the teachings of Niebauer, would also have recognized the desirability of changing the width of the ridge extension portion accordingly depending on the desired chip breaking properties. Niebauer teaches that a constant width of the ridge extension from the ridge body toward the end of the ridge extension portion is one of a finite number of permutations known to be useful for increasing chip breaking properties.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722